Case 1:18-cv-24889-DLG Document 25 Entered on FLSD Docket 02/11/2019 Page 1 of 2




                       UNITED STATES D ISTRICT CO URT
                       SO UTH ERN DISTRICT OF FLOR IDA

                    Case No.18-cv-24889-GR AHA M /M cA LILEY


   G U STA V O A BELLA ,
          Plaintiff,
                                                               FILED BY '             D.C.
                                                                        )..
   TO W N OF W A M lLA IQE S,eta1.,                                 FE8 11 2019
           D efendants
                                                                    jAUN
                                                                       EG
                                                                        RK
                                                                         ELuAj.o
                                                                              J.qOBj
                                                                                 gjLE
                                                                                    gj
                                                                     .   D.OF L.A..



       PLAIN TIFF'S M O TION FO R LEA VE TO FILE FIRST AM END ED
                              C O M PLA IN T




         Plaintiff, G U STA VO A BELLA , pro-se, hereby subm its this M otion for
   Leave to File FirstA m ended Com plaint. Plaintiffstates as groundsthe follow ing:

            1. AdditionalDefendantsareadded to theAm ended Complaint.
               Am ended Complaintdetailsissuesofmaterialfact.
            3. Am ended Com plaintallows Plaintiffto describe in further detailthe
               actionstaken by D efendantsagainstPlaintiff.
            4.Thedenialofthismotion would severelyprejudicethePlaintiff,while
              the grantingofthismotionwillprejudiceno one.


         W H EREFOR E,Plaintiffhereby m oves this honorable Courtfor an Order
   granting him leave to file the attached A m ended Com plaint.
Case 1:18-cv-24889-DLG Document 25 Entered on FLSD Docket 02/11/2019 Page 2 of 2




           Respectfully submitted on February 11tll, 2019.




                                        GU STAV O ABELLA
                                        7400 M IAM ILA K ES D R .
                                        A PT.D -108
                                                L AK ES,FL 33014
                                        CELL:305-305-6622
                                        EMAIL:gusabella4@ gmail.com
